DETAILED ACTION
This action is in response to the filing on 08/11/2021, as a Request for Continued Examination with the submission of IDS, the filing is after Notice of Allowance mailed on 05/12/2021. 
	Claimed filed on 07/16/2021 are considered in this action.
	
Examiner’s Statement of Reasons for Allowance
Claims 1-21 remain allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention directed to a method (Claims 1-7, 21), a non-transitory computer-readable medium (Claims 8-14), and a system (Claims 15-20), featured for multi-thread processing and fusing instruction codes to obtain machine instruction code of a fused thread. The claimed invention recites, in part, to include at least features,
“wherein the plurality of instructions comprise control transfer instructions, wherein the control transfer instructions are compiled using a second register set, wherein jump operations between thread portions are implemented by the control transfer instructions inserted into the machine instruction code of the fused thread, and wherein the plurality of instructions comprise a first instruction to: perform one of the following: store, upon determining that a condition is satisfied, an indicated instruction address in a first register used to compile instructions related to a first thread of the first plurality of threads, or store, upon determining that the condition is not satisfied, an instruction address of a next instruction after the first instruction in the first register, and jump to a second instruction corresponding to an address stored in a second register used to compile instructions related to a second thread of the first plurality of threads.”,  

as recited in claim 1 and independent claims 8 and 15.

The IDS filed on 08/11/2021 and the references cited therein have been fully considered and put into prior arts of record. 


Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
August 27, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191